In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0888V
                                   Filed: November 18, 2016
                                          Unpublished

****************************
NANCY DAY,                             *
                                       *
                  Petitioner,          *      Ruling on Entitlement; Concession;
                                       *      Influenza (“Flu”) Vaccine; Shoulder
v.                                     *      Injury Related to Vaccine Administration
                                       *      (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH                    *      (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                  Respondent.          *
                                       *
****************************
Michael G. McLaren, Black, McLaren, et al., Memphis, TN, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On July 26, 2016, Nancy Day (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act” or “Program”). Petitioner alleges that she suffered a left shoulder injury
as a result of an influenza (“flu”) vaccination received on October 1, 2015. Pet. at 1.
The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.

       On November 17, 2016, respondent filed a Rule 4(c) Report in which she
concedes that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1.
Specifically, respondent stated that the evidence establishes that petitioner’s injury is
consistent with a shoulder injury related to vaccine administration (“SIRVA”), and that it
was caused-in-fact by the flu vaccine she received on October 1, 2015. Id. at 3.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent further stated that she did not identify any other causes for petitioner’s left
shoulder injury, and petitioner’s records demonstrate that she has suffered the residual
effects of her condition for more than six months. Id. Therefore, based on the record as
it now stands, petitioner has satisfied all legal prerequisites for compensation under the
Vaccine Act. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2